Citation Nr: 1750264	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-17 543	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with mood disorder (previously service-connected as generalized anxiety disorder) in excess of 50 percent from April 14, 2006 to March 26, 2007; in excess of 10 percent from March 26, 2007 to November 16, 2007; in excess of 30 percent from November 16, 2007 to July 24, 2014, and in excess 50 percent thereafter.   

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 
ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel

INTRODUCTION

The Veteran served in the Air Force from February 1969 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was previously remanded by the Board in December, 2013.  

In July 2013, the Veteran and his wife testified before the undersigned by teleconference.  A transcript of the hearing is of the record.  


FINDINGS OF FACT

1.  The Veteran's PTSD with mood disorder (previously service-connected as generalized anxiety disorder) was characterized by occupational and social impairment with occasional decrease in work efficiency, chronic sleep impairment and mild memory loss during the rating periods of April 14, 2006 to July 24, 2014.  

2.  From July 24, 2014 onward, the Veteran's PTSD with mood disorder (previously service-connected as generalized anxiety disorder) has been characterized by occupational and social impairment with reduced reliability and productivity due to difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, and disturbances of motivation and mood.  

3.  The Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent from April 14, 2006 to March 26, 2007, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (DC) (2017).  

2.  The criteria for an initial rating in excess of 10 percent from March 26, 2007 to November 16, 2007, 2007, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411.  

3.  The criteria for a rating in excess of 30 percent from November 16, 2007 to July 24, 2014, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411.  

4.  The criteria for a rating in excess of 50 percent since July 24, 2014 for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411.  

5.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

As noted in the Introduction, the Board previously remanded this claim in December 2013.  The Board directed the AOJ to obtain any outstanding VA records, Social Security Administration disability records (SSA), and to give the Veteran a new VA examination to determine the nature, severity and interplay of the Veteran's PTSD and anxiety disorders.  Finally, the AOJ was asked to assess the Veteran's ability to obtain and maintain gainful employment on the basis of all service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.

The Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)].

Legal Criteria, Factual Background, and Analysis

The VA's Schedule for Rating Disabilities (Schedule) sets the criteria for rating veteran's impairments.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  The Schedule ratings represent a percentage of impairment in civil earning capacity resulting from a veteran's service-connected disabilities, and correspond to a diagnostic code identifying various disabilities.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. § 4.1  (2017).  

For initial service-connected claims, the Board reviews all the evidence and medical history of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While every detail need not be discussed, reasonable doubt is decided in favor of the veteran-if a there is uncertainty as to which of two ratings apply under a diagnostic code, the higher rating is applied.  38 C.F.R. § 4.3 (2017).  Where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  West, supra.  Additionally, consideration of the appropriateness of "staged rating" must be given. Id.
In an increased rating claim, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation.   AB v. Brown, 6 Vet. App. 35 (1993).  

Staged ratings, the practice of determining whether separate ratings may apply for different periods of time where a disability varies in severity over the period, applies to both initial ratings and to claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999), Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson  at 126.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3. 

PTSD / MOOD / ANXIETY DISORDER  

The Veteran seeks a rating in excess those assigned during all rating periods throughout this appeal.  His psychiatric diagnosis have been posttraumatic stress disorder with mood disorder, and previously, as generalized anxiety disorder, for which he is service-connected.  Collectively, these matters fall under 38 C.F.R. § 4.130 and Diagnostic Code (DC) 9411, they will be referred to hereafter as PTSD.  

Where ooccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication is shown, a 10 percent rating is assigned.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms of: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 
38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology is the primary focus when deciding entitlement to a given disability rating under the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Further, when evaluating a mental disorder, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission, and must also assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the RO.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

GAF scores intend to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Although DSM-IV applies to this appeal, it is noted that in current practice clinicians do not typically assess GAF scores.  The introduction to the DSM-5 suggests GAF scoring be discontinued for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran. The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).  

Background

The Veteran served in the Air Force from 1969 to 1984.  He had service in Vietnam, and was honorably discharged in 1984 at the rank of E6 after unsatisfactory performance issues arose.  He received treatment for anxiety during his last two years in the Air Force, stating unmanageable job stress arose after trying to meet the needs of competing supervisors.  See STR, Social Security Administration (SSA) records of June 2008.  SSA records indicate the Veteran believed that the an Article 15 was forthcoming, whereupon he retired from his tour of duty.  

The Veteran is presently service-connected at 50 percent for PTSD, but also has ratings of 30 percent for diabetic neuropathy with hypertension, 20 percent for diabetes mellitus, 20 percent for each hand for carpal tunnel syndrome, and 10 percent for neuropathy of lower extremities.  

The Veteran asserts entitlement to an initial rating greater than 50 percent for his PTSD.  He indicated he first had treatment for symptoms related to these conditions when he was in the Air Force in 1983-84.  See Statement in Support of Claim, April 2016.  His STR reflect he was seen on an outpatient basis and prescribed medication for anxiety.  Aside from the final years of his service, his STR are silent regarding other mental health issues.  

After refiling the PTSD claim in April 2006, a rating decision issued which assigned staged, initial ratings with an evaluation of 50 percent effective April 14, 2006, and an evaluation of 10 percent after March 26, 2007 to November 16, 2007.  The rating decision assigned the 50 percent rating effective as of the April date when the Veteran filed his claim, but later reduced the claim to 10 percent as of March 26, 2007, finding the Veteran was responding well to medication, with good control of anxiety and an overall decrease in social impairment.  

The Veteran filed notice of disagreement, indicating his condition was substantially worse and warranted a rating greater than 50 and 10 percent throughout the initial rating period, and for greater ratings throughout the appeal period where his rating was increased.  

In June 2007, another VA examination was performed.  Thereafter, a rating decision issued in March of 2008, increasing the Veteran's 10 percent rating for PTSD (noted as anxiety disorder) to 30 percent.  The Veteran appealed with two resulting remands; meanwhile, the medical record continued to develop.  

In July 2014, a VA exam reviewed the Veteran's PTSD, and in April 2017, a rating decision increased the PTSD rating to 50 percent, retroactive to the July 2014 date.  

The Rating Periods: April 14, 2006 to March 27, 2007; March 27 to 
November 16, 2007, and November 16, 2007 to July 24, 2014

As noted, the Veteran was assigned an initial, staged rating of 50 percent from April 14, 2006 to March 26, 2007, and a 10 percent rating from March 26, 2007 to November 16, 2007.  For the reasons that follow, the Board finds the Veteran's PTSD symptoms most nearly approximated a 30 percent rating throughout all three of these rating periods.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.   

The Veteran's April 2006 statement in support of claim indicates only that he was taking medication, and that he had a PTSD diagnosis.  Prior to the filing of his claim, the evidence includes a February 2002 VA mental assessment in which the Veteran denied being depressed, but appeared to be suffering grief-related depression to the loss of his young son three years before.  VA psychiatrist Dr. W notes the Veteran had sleep difficulties and distressing memories, but "is currently working on masters' degree and seems to be high functioning, doing fairly well."  

In April of 2005, Dr. M, a private psychologist, saw the Veteran upon referral by the Veteran's ministry studies program administrators to assess suitability for the profession.  Dr. M indicated the Veteran may experience a clinical level of depression with anxiety, and at times being agitated and fearful.  He recommended counseling with a psychotherapist and work on his public speaking abilities.   Dr. M indicates the Veteran is described "as a hard worker" who appeared to be "neither overly accommodating nor overly inflexible in attempting to adapt himself to life situations."  The Veteran received his Master of Arts in Counseling in 2003, and was working towards his Master of Arts in Specialized Ministry.  

In June 2005, Dr. W notes the Veteran finished school with little difficulty, received good grades, and his anxiety was well-controlled, which the Veteran felt was due to taking  Effexor.  

In March of 2006, the attending VA physician noted that the Veteran "wanted" a diagnosis of PTSD.  The doctor recorded asking why, and the Veteran reported "it  would help him understand himself better and then added it would up his service connection."  In April of 2006, VA health records indicate the Veteran's anxiety was still severe, with constant worry about performance in school and work, and social phobia.  Throughout all examinations of the Veteran, he was observed as being casually dressed, well groomed, and to have an anxious demeanor.  

In June 2006, a VA therapist noted the Veteran reported his mood and anxiety were improving with therapy.  In December 2006, the Social Security Administration  (SSA) denied the Veteran disability benefits based on claims of diabetes, carpal tunnel, arthritis, and a pinched nerve, indicating "the  medical evidence does not show any condition which would have limited the ability to work."  Noting the Veteran met the criteria for generalized anxiety disorder as well as panic
disorder without agoraphobia consistent with VA medical records, the SSA physician stated the evidence of record ". . . does not support the alleged impairments.  Claimants allegation of impairment is only partially credible." 
	
In March 2007, VA geriatric psychiatry documented the Veteran felt "pretty good," rating himself a 6/10, and that he did not feel his anxiety was interfering with his school or work at the rescue mission.  

When assigning a rating, the Board must look to the frequency, severity, and duration of the impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board finds there is little in the record to support a finding greater than 30 percent during the first initial, staged rating period of April 14, 2006 to March 27, 2007.  The record is lacking in evidence that the Veteran suffered from panic attacks, or that he had difficulty understanding complex commands.  He was working towards a Master's degree, evidently doing well in scholastics, thereby showing good memory and judgment.  As such, the Board rules against the claim for a rating in excess of 30 percent during this period.  The record reflects that during this period, the Veteran did not exhibit deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation or obsessional rituals.  The Veteran performed routine activities, spoke logically and clearly, and exhibited good impulse control.   The Board can find very little in the record to support any of the 70 percent criteria throughout the appeal.  

In the second staged, initial rating, the RO lowered the Veteran's rating to 10 percent for the period of March 27 to November 16, 2007.  The Board notes this is a significant drop for a relatively short time frame, as the rating was later increased to 30 percent less than eight months later.  

In June 2007, the Veteran was seen at the VA by Dr. R, a VA psychiatrist.  The Veteran reported his memory and orientation were deteriorating, and that he
was making mistakes now that he would not have made in the past, and was getting confused in familiar neighborhoods.  The physician noted the Veteran's mood was improved, but suspected onset of striatonigral degeneration.  In November 2007, the Veteran again sought an increase for his anxiety disorder, and a VA exam was performed in December 2007.  

That examiner confirmed the diagnosis of PTSD, along with mood disorder.  The examiner concluded the Veteran's condition required continuous medication.   The psychiatrist also found that there would be occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to the Veteran's mental disorder, but in general he had satisfactory functioning regarding to routine behavior, self-care, and normal conversation.  .  

The Board finds that a 30 percent rating more appropriately characterizes the Veterans PTSD symptoms during this period.  As noted above, the Veteran suffered  sleep impairment, anxiety, and reported memory loss.  The next higher rating of 50 percent is not warranted, the Board finds, as the Veteran exhibited routine behavior, self-care, and had normal conversation.  Nearly all of the Veteran's symptoms are contemplated by the criteria for a 30 percent rating.  

The Veteran's 30 percent rating continued for approximately the next seven years, from November 16, 2007 to July 24, 2014.  In March of 2008, VA psychotherapy notes indicate the Veteran reported feeling somewhat more depressed and sleeping poorly.  He stated he spends much of his time at home, unable to find work due to problems concentrating and poor memory.  In April of 2009, a rating decision issued which, while not addressing PTSD or anxiety issues, denied the Veteran's claim for total disability on the basis of individual unemployability (TDIU).  In October of 2011, the Veteran was denied claims for Parkinson's disease and striatonigral degeneration, with the decision finding no evidence or diagnosis of either.  Those decisions were not appealed.  In March of 2012, additional VA examinations were performed, the most relevant being for PTSD.  

The March and September 2012 VA examinations, were performed by a VA psychiatrist, reporting the Veteran's thought processes and communication were not significantly impaired.  The Veteran continued to report chronic mild depressive symptoms.  The examiner found him articulate, at least of average intelligence, and exhibiting good math skills.  The psychiatrist noted the Veteran's condition exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to form occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In July of 2012, the Veteran submitted his own disability questionnaire from Dr. F, a VA psychiatrist in Denver, indicating the Veteran had past suicidal ideation.  In November, a rating decision continued his 30 percent rating.  

In July 2013, the Veteran and his wife testified before the Board by video conference.  The Veteran testified his PTSD was "much worse" since being evaluated at 30 percent.  Tr. p. 5.  He has never been hospitalized for the condition, but is prescribed daily medication.  He stated the last time he worked was in 2001, where he worked 20 hours a week for UPS.  He left that job after being injured on the job, and has been unable to get hired again.  He testified he believed his nervousness and anxiety prevent him from being hired, and that he stays home most of the time and avoids socializing.  

His wife testified her husband won't go out for a walk because his legs are weak, and that the Veteran doesn't do what he is asked to do around the house.  She indicated he has nightmares.  She indicated he does not have many friends, does not go anywhere, does not have friends over, and that he cannot understand complex commands.  She believes he needs constant supervision  (p. 23).  She testified about money problems, having to disconnect the Internet because he was staying up and running up their credit cards.  Both the Veteran and his wife indicated he had talked of suicide recently.  

Therefore, the Board finds that, for rating periods above, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal) due to anxiety; chronic sleep impairment; mild memory loss; and difficulty adapting to stressful circumstances, including work or a work life setting, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational and social impairment. Consequently, a rating in excess of 30 percent for PTSD is not warranted.  

The Rating Period From July 24, 2014

The Board finds this period is best characterized by a 50 percent rating but no greater.  The record shows the Veteran was having difficulty with short and long term memory, as the Veteran was becoming more forgetful.  He was exhibiting chronic sleep impairment for which he took medications.  The Veteran's anxiety appeared to be rising, and he had a depressed mood.   See 38 C.F.R. § 4.130, DC 9411.  The Veteran was exhibiting weekly panic attacks, according to the July 2014 VA examination.  Mild cognitive deficits in visual spatial skills, working memory, vocabulary and word knowledge were reflected by the examiner.  

The Board does not find the record warrants a higher evaluation of 70 percent.  The evidence shows that the record is void of obsessional rituals interfering with routine activities, or that the Veteran has illogical speech or thought patterns, or periods of violence.  Throughout the record, the Veteran has exhibited good spatial orientation, and good hygiene and personal appearance.   He had been married 32 years at the time of his Board hearing.  While his wife testified to difficulties in the marriage, it appears that four years later the parties are still together.  Accordingly, entitlement to an evaluation of more than 50 percent cannot be established.  

It is noted the Board finds instances of record bearing negatively upon the credibility of the Veteran.  His March 2006 statement that he "wanted" a diagnosis of PTSD in order to "up his service connection" is disconcerting.  Additionally, his SSA records reflect he turned down the SSA's offer to provide vocational rehabilitation, which could be interpreted as evidencing a desire not to work.  One SSA examiner questioned the credibility of the Veteran as well.  While perhaps a coincidence, the Veteran's complaints of symptomatology have encompassed language from the next higher DC with each rating decision disagreed with.  While statements made in furtherance of medical care carry a high degree of reliability, see White v. Illinois, 502 U.S. 346, 355-56 (1991), the credibility of evidence can be affected by inconsistency with other evidence of record and the many facets of self- interest.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Nonetheless, giving the benefit of doubt to the Veteran, and viewing the record as a whole, the Board concludes the findings above are appropriate and supported by the evidence.  

Total Disability on the Basis of Individual Unemployability (TDIU)

The Veteran testified he has not worked since 2001, when he left a job at UPS due to an injury.  He claims he is entitled to TDIU, asserting his disabilities make him unemployable.  See Appellate Brief July 2017, Hearing Tr. (pp. 6-7).  

Total (100%) disability ratings will be assigned "when there is present any impairment of mind  or  body which  is sufficient to render  it  impossible for the  average person to follow a substantially gainful occupation."  38  C.F.R.  §  3.340(a)  (2013).  A total disability  rating  may  be assigned under a diagnostic code (DC) where the DC associated with a disability prescribes a 100 percent disability rating.  Additionally, regulations provide two methods by which TDIU may be awarded. 

Under the first, TDIU may be assigned to a veteran who is "unable to secure or follow a substantially gainful  occupation as a  result of  service-connected  disabilities" provided  that he has  received  a disability rating of 60 percent or greater, or if he is service-connected for two or more disabilities, at least one of those disabilities has been assigned a disability rating greater than 40 percent, and the combined disability rating for all disorders is at least 70 percent.  38 C.F.R.§ 4.16(a) (2013).  Alternatively, for claimants who fail to meet the percentage thresholds set forth in § 4.16(a), the matter of a TDIU rating should be referred to the Director of the Compensation and Pension Service for extraschedular consideration "when it is found that the claimant is unemployable by reason of service-connected disabilities." 38 C.F.R.§ 4.16(b).  

The Board can grant or deny an extraschedular rating in this case because the Veteran has at least one disability rated 40 percent or greater, and his combined disability ratings exceed 70 percent (see Veteran's disability ratings, supra).  In consideration of the evidence of record, the Board finds that the evidence does show that the Veteran's service-connected disabilities singularly, or in combination, preclude him from securing and following a substantially gainful occupation.  

Evidence mitigating in the Veteran's favor include his testimony before the Board that he could not get a job, indicating his nervousness, tremor and anxiety made for a poor interview presentation.  The Veteran has been unemployed for over 15 years, and was formerly known as a "hard worker" according to the letter of Dr. M.  The testimony of his wife is also in his favor, who stated the Veteran cannot remember complex commands and is in need of constant supervision.  She also indicated he was behaving irresponsibly in financial matters.     

A May 2006 SSA psychological assessment revealed the Veteran was not able to
perform a serial 7 subtraction task, missing four out of five numbers, or to
spell "world" backward.  The Veteran was able to perform a three-stage
command but not a five-stage command.  The examiner felt he would have difficulty completing a normal workday without interruptions resulting from his serious psychiatric conditions, and that it was highly unlikely that he would be able to interact with coworkers, with the public, or deal with usual stresses encountered in competitive work.   

In May of 2008, Dr. R wrote a letter indicating that while not addressing whether the Veteran's condition was service connected, he believed the Veteran's symptoms effectively preclude him from working in any meaningful manner.  

The Veteran has other disabilities for which he is service connected, such as carpal tunnel, lower neuropathy issues, and diabetes.  While he has a driver's license, an August 2016 VA examination for periodic limb movement stated the condition may cause daytime sleepiness, and he is unable to work in positions in which he or others' safety are at risk, such as driving or construction.  While the Veteran is not service connected for this disorder, the Board finds the Veteran's service-connected disabilities alone are enough to render the Veteran unemployable.  VA Neuropathy exam in November 2016 found the Veteran would have difficulty with repetitive wrist movements, such as computer work.  A separate wrist examination drew the same conclusion.  March of 2017 medical treatment  records for the Veteran's diabetes disclose he now has bilateral upper extremity diabetic peripheral
neuropathy, with incomplete paralysis on the right side.  

While some medical records have noted the Veteran's good marks in school, the Board is cognizant that "the skills needed to attend school are different from the skills needed to compete successfully in the workplace."  Washington v. Derwinski, 1 Vet. App 459, 465 (1991).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Thun v. Peake, 22 Vet. App. 111, 116 (2008).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering Veteran's master degree in education and his part-time work as a tutor).

While having an advanced education may be an indication of greater employment opportunity and earning capacity, the Board notes that in this case, the Veteran's degree in counseling or ministerial studies is essentially useless for employment purposes, due to his primary service-connected disability that prevents him from engaging in public speaking and working well with others.  

The medical evidence of record establishes the Veteran would need to work in a very restricted work environment with no contact with public or with co-workers, and while he might be able to engage in at least simple tasks sedentary, he is unable to maintain substantially gainful employment due to the limitations placed on his work environment by his service-connected psychiatric condition, which is further hampered by his other service-connected disabilities of neuropathy, diabetes, and carpal tunnel.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In the final five years prior to losing his job in 2001, the record discloses the Veteran was only working 20 hours per week.  

After considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which is resolved in favor of the Veteran.  38 U.S.C.A.§ 107 (2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER 

Entitlement to an initial rating in excess of 50 percent for the period April 14, 2006 to March 27, 2016 is denied.  

Entitlement to an initial rating in excess of 10 percent for the period March 27 to 
November 16, 2007, is granted.  Entitlement to a rating of 30 percent for this period is granted but no greater.  

Entitlement to a rating in excess of 30 percent for the period November 16, 2007 to July 24, 2014 is denied.  

Entitlement to s rating in excess of 50 percent since July 24, 2014 is denied.  

Entitlement to TDIU is granted.  




____________________________________________
L.M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


